Citation Nr: 0610341	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening the veteran's 
service connection claim for chronic anxiety with depression.  
In an October 2004 statement of the case the RO reopened the 
claim based upon the receipt of new service medical records 
and denied entitlement to service connection upon 
reconsideration.  See 38 C.F.R. § 3.156(c) (2005).  The 
veteran withdrew her request for a Board hearing by 
correspondence dated in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  In this regard, 
it is noted that this case has been advanced on the Board's 
docket, pursuant to 38 C.F.R. § 20.900.  Therefore all action 
should be taken expeditiously.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate her 
claim and of which parties were expected to provide such 
evidence including by correspondence dated in June 2003 and 
June 2004.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), finding 
that the VCAA notice requirements applied to all elements of 
a claim, including the degree of disability and the effective 
date of an award.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that she has an acquired 
psychiatric disorder that was incurred during active service.  
In support of her claim she submitted several service 
department documents she obtained from the National Personnel 
Records Center, including additional service medical records, 
which VA had not obtained previously.  It is possible that a 
further search for official service medical records might 
substantiate the veteran's claims of repeated visits to 
physicians in service.  In addition, as the reasons for her 
early release from service in May 1964 are at issue, the 
Board finds the veteran's complete service personnel file 
should be obtained and added to the record. 

In a letter directed to President Bush, and received into the 
file in August 2005, the veteran, referring to episodes in 
service where she almost drowned, stated that a woman with 
whom she trained, "Doris," did drown.  The veteran should 
be asked if she can provide any further information as to 
Doris' last name, and the approximate date and location where 
the alleged drowning took place, so that this event can be 
confirmed.  

The veteran has asserted on many occasions that she filed her 
initial claim for psychiatric disability in 1978 at the 
Roanoke RO.  Although she did not indicate filing an earlier 
claim for VA benefits other than loan guaranty when she filed 
her 1992 claim, a search should be conducted to ascertain 
whether a claim was filed in 1978 and, if so, those records 
should be associated with the claims file.

The Board notes the available record includes both positive 
and negative evidence as to service incurrence.  The record 
clearly reflects that the veteran has received extensive 
medical treatment for a variety of disorders since the late 
1960s.  During this time, she was prescribed medication for 
anxiety.  The private medical records on file do not reflect 
that any formal psychiatric evaluation was conducted, or that 
she was referred for evaluation and treatment by a 
psychiatric specialist, other than possibly a Dr. Kibbe, whom 
the veteran identifies as a psychiatrist.  None of Dr. 
Kibbe's records link the onset of psychiatric symptoms 
present in the mid 1970s to military service, and in fact, 
state that the veteran had no problems with her nerves in 
service.

In correspondence dated in April 2004 the veteran's private 
internist, M.P. M.D., stated his opinion that the veteran's 
anxiety/depression had their origin during her military 
service.  However, none of Dr. P.'s treatment records, 
compiled over many years, reflect any references whatsoever 
to military service, or events which the veteran asserts 
occurred therein, which she claims led to the development of 
her psychiatric disability.  It would be helpful if Dr. P. 
would provide the basis for his opinion linking the onset of 
the veteran's psychiatric disability to service, and whether 
he has any specialized training or expertise in the field of 
psychiatric illness.  

In contrast to Dr. P.'s opinion, and that of a VA 
psychologist in an October 2004 report, a board of two VA 
staff psychiatrists found that the veteran's symptoms were 
primarily consistent with a personality disorder and that it 
did not appear she developed a chronic psychiatric disability 
while on active duty.  It was noted there was no record of 
ongoing anxiety or nervousness documented during active 
service.  

The veteran subsequently submitted additional evidence in 
support of her claim including correspondence dated in May 
2005 from B.C.C., M.D., in essence, recalling his having 
treated her in February 1964 and prescribing medication for 
anxiety.  In correspondence dated in January 2006, Dr. P. 
disputed the April 2005 opinion as to the veteran's having a 
personality disorder.  

Finally, submitted was a statement from a pastor, Reverend 
B.O.B. who reported having counseled the veteran during the 
period from 1965 to 1978, at which time she relayed some of 
the events in service on which she bases the development of 
her psychiatric illness, specifically the "near drowning" 
incidents, and "abuse" directed at her by physicians.  
Obtaining a copy of these counseling records would be 
beneficial in adjudicating the veteran's claim.

Therefore, the Board finds additional development is required 
prior to appellate review.  Accordingly, this matter is 
REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  Appropriate efforts should be taken 
to obtain the veteran's complete service 
personnel records, as well as any other 
service medical records which have not 
been forwarded to VA.  Those records, 
along with the additional records 
submitted by the veteran directly to the 
Board, should be incorporated into the 
claims file.

3.  It should be ascertained through 
appropriate procedures whether or not the 
veteran filed a claim for service 
connection for psychiatric disability in 
1978 or thereabouts.  If so, any records 
compiled in association with such claim 
should be incorporated into the claims 
folder.

4.  In the event the veteran provides 
sufficient identifying information, it 
should be ascertained whether a trainee 
died as a result of drowning, at the time 
the veteran was in training, and the 
circumstances surrounding such incident.

5.  After any necessary authorization has 
been received, Reverend B.O.B. should be 
asked to provide copies of his counseling 
records pertaining to the veteran, 
covering the period from 1965 to 1978.  

6.  Dr. P. should be contacted and asked 
to provide the basis for his diagnosis of 
the veteran, and whether he has any 
medical training or expertise in treating 
or evaluating psychiatric disability.  

7.  After the above development has been 
completed, the veteran's claims file 
should returned to the board of VA 
psychiatrists who participated in the 
April 2005 examination for clarification 
of the provided opinion.  They should be 
requested to review the record and 
reconcile their opinion as to etiology in 
light of the evidence added since their 
examination of the veteran, including the 
May 2005 statement of Dr. Brian C. 
Campion and the January 2006 statement of 
Dr. Michael Payne.  

If neither of these examiners is 
available, the RO should consider whether 
the veteran should be scheduled for an 
additional examination by a board of two 
VA psychiatrists for an opinion as to 
whether there is at least a 50 percent 
probability or greater that an acquired 
psychiatric disorder was incurred in or 
aggravated by active service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination, if such is deemed 
necessary.  A copy of all notifications, 
including the address where the notice 
was sent must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

9.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





